COLLINS, J.
Even if we should concede the claim made by counsel for defendant that from the language used in plaintiff’s letter, quoting prices of wire nails, it could not be determined whether the $1.75 rate therein stated referred to a keg, or to 100 pounds, or to a car load of such nails, there was sufficient evidence adduced upon the trial to support the findings of the court as to the value and the prices at which the nails were sold and delivered by plaintiff to defendant, and as to the balance due after deducting the amounts admitted to have been paid on account.
The goods—wire and wire nails—were sold August 17, 1895, on 60 days’ time, and defendant admits that he received them soon afterwards. At the time of sale, plaintiff rendered an account to defendant, in which the number of kegs was stated, the rate fixed at $1.75 per keg, the percentage added for each keg of the higher priced quality, and the total sum due on account of the nails separately and distinctly set forth. No objection was made to the prices thus fixed until this action was brought, about one year after the sale; and in the meantime defendant had made two payments upon the same. He kept the account rendered at the time of the sale without questioning its correctness for nearly one year, and at plaintiff’s request produced it at the trial.
When a party indebted on account receives a statement thereof, and retains it beyond such time as is reasonable under the circumstances, without objection, he is considered to have acquiesced in its correctness. 1 Am. & Eng. Enc. (2d Ed.) 410, and cases cited. See, also, Robson v. Bohn, 22 Minn. 410. It is quite evident that defendant did not object to the bill rendered within a reasonable time. In addition to this, it was shown upon the trial, without contradiction, that when plaintiff’s counsel presented the account to defendant, before bringing this action, the latter offered to settle by giving his note for the balance alleged to be due. This amount*105ed to an admission that the account as presented was correct. The evidence being conclusive in support of the findings as to the price agreed upon per keg, independently of that admitted against defendant’s objection, he was not prejudiced by it, even if the rulings complained of were all erroneous.
Judgment affirmed.